         Case 1:17-cr-00201-ABJ Document 566 Filed 03/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                                   Crim. No. 17-201 (ABJ)
 PAUL J. MANAFORT, JR., et al.,

                   Defendants.

                                 NOTICE OF WITHDRAWAL


       Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of Scott

Meisler as counsel for the Government in the above-captioned matter.




                                                    Respectfully submitted,

                                                    ROBERT S. MUELLER, III
                                                    Special Counsel

Dated: March 25, 2019                               /s/ Scott Meisler
                                                    U.S. Department of Justice
                                                    Special Counsel’s Office
                                                    950 Pennsylvania Avenue NW
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 616-0800
                                                    Attorney for the United States of America
